I concur reserving therefrom agreement on the statement that the question whether Miller was employed by Farmington City or by Griffith is jurisdictional. I think the same result might be arrived at by determining whether the Commission drew the proper legal conclusion from the facts which, except in minor details, are not in conflict. It is true that in Weber County-OgdenRelief Committee v. Industrial Commission, 93 Utah 85,71 P.2d 177, we held that the question of employment was jurisdictional. I concurred, but my concurrence was on a narrow ground. In that case, as in this, I think it was unnecessary to hold that the question of employment was a jurisdictional one, because in that case the facts were undisputed and it was a matter of determining whether the Commission made the proper legal conclusion. InHolt v. Industrial Commission, 96 Utah 484, 87 P.2d 686, the question was whether the employer was subject to the Act, which is a jurisdictional question. While the logic of the argument may be with those who argue that if the question of whether an employer is subject to the Act is jurisdictional the question of whether the employee is so must also be jurisdictional, there may be a difference in practical administration. When it is determined that an employer is subject to the Act, the question is then whether the applicant who claims to be his employee is entitled to compensation. That depends on (1) whether he is an employee; (2) whether he was injured; (3) whether the injury was caused by an accident; (4) whether the accident arose out of or in the course of the employment; (5) whether he suffered disability. Lack of any one of these elements excludes recovery. I am not prepared at this time to say whether the issue of whether or not he is an employee is any different in nature or more a matter of jurisdiction than are any of the other elements. The matter becomes important because we weigh the evidence on jurisdictional questions whilst on other questions we accept the factual conclusion of the Commission, if there is evidence to sustain it. Hence, *Page 235 
where the line is drawn which separates jurisdictional facts from other facts becomes for that reason important. It determines the scope of one's examination of the record.
I am not prepared to say that Crowell v. Benson,285 U.S. 22, 52 S. Ct. 285, 76 L. Ed. 598, definitely holds that the question of employment is jurisdictional. That case went off on the point that if the federal courts could not pass on the question of whether or not one was an employee under the Longshoremen's and Harbor Workers' Act, 33 U.S.C.A. § 901 et seq., the findings of the Commission on such fact might be an invasion of the constitutional power of federal courts over admiralty matters. Until the matter comes squarely before us for decision, I prefer to withhold my judgment on that matter.